                    Case 18-71665               Doc 1        Filed 12/17/18 Entered 12/17/18 15:08:12                               Desc Main
                                                               Document     Page 1 of 12


Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF VIRGINIA

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     William
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        Tracey
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Carter
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-2524
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
                    Case 18-71665           Doc 1         Filed 12/17/18 Entered 12/17/18 15:08:12                             Desc Main
                                                            Document     Page 2 of 12
Debtor 1   William Tracey Carter                                                                      Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification    I have not used any business name or EINs.
     Numbers (EIN) you have                                                                       I have not used any business name or EINs.
     used in the last 8 years
                              FDBA BBC Outdoors, Inc.
                                 FDBA Franklin Outdoors
     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 90 Shenandoah Ln
                                 Wirtz, VA 24184
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Franklin
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
                    Case 18-71665            Doc 1          Filed 12/17/18 Entered 12/17/18 15:08:12                               Desc Main
                                                              Document     Page 3 of 12
Debtor 1    William Tracey Carter                                                                         Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                                                                                                                                  Wife
                                              Debtor      Margaret Elaine Carter                                       Relationship to you        (Separated)
                                              District    WD of VA                      When     7/19/18               Case number, if known      18-70945
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                    Case 18-71665            Doc 1        Filed 12/17/18 Entered 12/17/18 15:08:12                                  Desc Main
                                                            Document     Page 4 of 12
Debtor 1    William Tracey Carter                                                                          Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
                    Case 18-71665              Doc 1        Filed 12/17/18 Entered 12/17/18 15:08:12                            Desc Main
                                                              Document     Page 5 of 12
Debtor 1    William Tracey Carter                                                                      Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
                    Case 18-71665           Doc 1        Filed 12/17/18 Entered 12/17/18 15:08:12                                    Desc Main
                                                           Document     Page 6 of 12
Debtor 1    William Tracey Carter                                                                         Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ William Tracey Carter
                                 William Tracey Carter                                             Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     December 17, 2018                                 Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
                    Case 18-71665              Doc 1          Filed 12/17/18 Entered 12/17/18 15:08:12                             Desc Main
                                                                Document     Page 7 of 12
Debtor 1   William Tracey Carter                                                                          Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Malissa Giles; Tracy Giles;                                    Date         December 17, 2018
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Malissa Giles; Tracy Giles;
                                Printed name

                                Giles and Lambert, P.C.
                                Firm name

                                129 E. Campbell Ave., Suite 300
                                PO Box 2780
                                Roanoke, VA 24001
                                Number, Street, City, State & ZIP Code

                                Contact phone     540-981-9000                               Email address         mgiles@gileslambert.com
                                VA
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
    Case 18-71665   Doc 1 Filed 12/17/18 Entered 12/17/18 15:08:12   Desc Main
                            Document     Page 8 of 12
                      Carter, William -


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      AADVANTAGE CARD SERIVCES
                      PO BOX 13337
                      PHILADELPHIA, PA 19101


                      AEP
                      BANKRUPTCY
                      1 AEP WAY
                      HURRICANE, WV 25526-1231


                      ALLIANCE SPORTS GROUP
                      PO BOX 203246
                      DALLAS, TX 76320


                      AMCHAR WHOLESALE INC.
                      100 AIRPARK DRIVE
                      ROCHESTER, NY 14624


                      AMERICAN NATIONAL BANK & TRUST
                      628 MAIN STREET
                      DANVILLE, VA 24541


                      AMEX
                      CORRESPONDENCE/BANKRUPTCY
                      PO BOX 981540
                      EL PASO, TX 79998


                      BANGERS
                      PO BOX 1685
                      BIRMINGHAM, AL 35246


                      BANK OF AMERICA
                      ATTN: BANKRUPTCY
                      PO BOX 982238
                      EL PASO, TX 79998


                      BARCLAYS BANK DELAWARE
                      ATTN: CORRESPONDENCE
                      PO BOX 8801
                      WILMINGTON, DE 19899


                      BIG ROCK SPORTS, LLC
                      PO BOX 11407
                      DEPT 788
                      BIRMINGHAM, AL 35246
Case 18-71665   Doc 1 Filed 12/17/18 Entered 12/17/18 15:08:12   Desc Main
                        Document     Page 9 of 12
                  Carter, William -



                  CISTANA VACATION OWNER
                  9002 SAN MARCO COURT
                  ORLANDO, FL 32819


                  CITICARDS
                  CITICORP CREDIT SERVICES/ATTN: CENTRALIZ
                  PO BOX 790040
                  SAINT LOUIS, MO 63179


                  DANNY PERDUE
                  C/O REDWOOD MINUTE MARKETS
                  110 MAPLE AVE.
                  ROCKY MOUNT, VA 24151


                  DAVIDSON'S
                  2625 STEARMAN ROAD
                  PRESCOTT, AZ 86301


                  EASTMAN OUTDOORS, INC.
                  3476 EASTMAN DRIVE
                  FLUSHING, MI 48433


                  EQUIANT/THOUSAND TRAILS
                  ATTN: BANKRUPTCY DEPT
                  5401 N PIMA RD STE 150
                  SCOTTSDALE, AZ 85250


                  FABER CPA FIRM, LLC
                  85 WESTLAKE ROAD
                  HARDY, VA 24101


                  FRANKLIN COUNTY TREASURER
                  1255 FRANKLIN STREET, SUITE 101
                  ATTN SUSAN WRAY
                  ROCKY MOUNT, VA 24151


                  HILLCREST, DAVIDSON & ASS., LLC
                  ATTN: KENNY WILLIAMS
                  715 N. GLENVILLE DR., SUITE 450
                  RICHARDSON, TX 75081


                  IRS
                  P.O. BOX 7346
                  PHILADELPHIA, PA 19101
Case 18-71665   Doc 1 Filed 12/17/18 Entered 12/17/18 15:08:12   Desc Main
                       Document     Page 10 of 12
                  Carter, William -



                  KINGS CREEK PLANTATION
                  PO BOX 78843
                  PHOENIX, AZ 85062


                  M&T CREDIT SERVICES
                  LEGAL DOCUMENT PROCESSING
                  1100 WHERLE DR
                  WILLIAMSVILLE, NY 14221


                  MARGARET CARTER
                  PO BOX 1197
                  ROCKY MOUNT, VA 24151


                  MASS MARKETING INC
                  7209 DIXIE HIGHWAY
                  FAIRFIELD, OH 45014


                  MASSANUTTEN RESORTS
                  EAGLE TRACE
                  P.O. BOX 1227
                  HARRISONBURG, VA 22803


                  MERCHANTS & PROFESSIONAL COLL. BUR.
                  PO BOX 140675
                  AUSTIN, TX 78714


                  MERIDIAN FINANCIAL SERVICES, INC.
                  1636 HENDERSONVILLE ROAD
                  STE 135
                  ASHEVILLE, NC 28803


                  REDWOOD FUEL AND PROPANE
                  P.O. BOX 52
                  REDWOOD, VA 24146


                  ROANOKE BULK SALES CENTER
                  COCA COLA
                  PO BOX 751257
                  CHARLOTTE, NC 28275


                  RSR GROUP
                  PO BOX 116325
                  ATLANTA, GA 30368
Case 18-71665   Doc 1 Filed 12/17/18 Entered 12/17/18 15:08:12   Desc Main
                       Document     Page 11 of 12
                  Carter, William -



                  SCHOLASTIC SPORTS
                  3807 BRANDON AVENUE
                  SUITE 1132
                  ROANOKE, VA 24018


                  SEAN PERDUE
                  99 BEECHDALE ROAD
                  ROCKY MOUNT, VA 24151


                  SHIMANO AMERICA CORP.
                  1 HOLLAND
                  IRVINE, CA 92618


                  SMITH MINNOW FARM
                  234 SPENCER LANE
                  VICTORIA, VA 23974


                  SML SIGNS & MORE
                  400 SCRUGGS RD SUITE 700
                  MONETA, VA 24121


                  SPORTS SOUTH, LLC
                  PO BOX 51367
                  SHREVEPORT, LA 71135


                  STARWOOD PREFERRED
                  910 WEST LEGACY CENTER WAY
                  SUITE 100
                  MIDVALE, UT 84047


                  SVO PORTFOLIO SERVICES
                  ATTN: LOAN SERVICING ADMINISTRATION
                  9002 SAN MARCH COURT
                  ORLANDO, FL 32819


                  TIMEPAYMENT CORP, LLC.
                  16 NEW ENGLAND EXECUTIVE OFFICE PARK S.
                  BURLINGTON, MA 01803


                  TOYOTA FINANCIAL SERVICES
                  ATTN: BANKRUPTCY
                  PO BOX 8026
                  CEDAR RAPIDS, IA 52409
Case 18-71665   Doc 1 Filed 12/17/18 Entered 12/17/18 15:08:12   Desc Main
                       Document     Page 12 of 12
                  Carter, William -



                  US IMPACT INC.
                  775 ASBURY DRIVE.
                  MANDEVILLE, LA 70471


                  USAA FEDERAL SAVINGS BANK
                  ATTN: BANKRUPTCY
                  10750 MCDERMOTT FREEWAY
                  SAN ANTONIO, TX 78288


                  VIRGIN GRAND VILLAS - ST JOHN       COND
                  PO BOX 105014
                  ATLANTA, GA 30348


                  VIRGINIA DEPARTMENT OF TAXATION
                  PO BOX 2156
                  RICHMOND, VA 23218-2369


                  VIRGINIA EMPLOYMENT COMMISSION
                  DEPT. ACCTS. RECEIVABLE
                  PO BOX 1358
                  RICHMOND, VA 23218


                  WESTIN VACATION MANAGEMENT CO
                  9002 SAN MARCO COURT
                  ORLANDO, FL 32819
